                Case 4:20-cv-03600 Document 1-2 Filed on 10/21/20 in TXSD Page 1 of 2                                9/25/2020 10:26 AM
                                                                                           Marilyn Burgess - District Clerk Harris County
                                                CAUSE NO. 202056671                                             Envelope No. 46570702
COPY OF PLEADING PROVIDED BY PLT
                                                                                                                      By: Shanelle Taylor
                                                                                                             Filed: 9/25/2020 10:26 AM
                                                     RECEIPT NO: 878127 TRACKING NO: 73789813
                                                       EML
Plaintiff:                                                              In The 129th
ALIYEVA, VERONIKA EMINOVNA                                              Judicial District Court of
vs.                                                                     HmTis County, Texas
Defendant:                                                              201 CAROLINE
AMERICAN HONDA MOTOR CO INC                                             Houston, Texas
                                               CITATION CORPORATE
THE STATE OF TEXAS
County of Harris

To:   AMERICAN HONDA MOTOR CO INC (llOREIGN CORPORATION) BY SERVING ITS REGISTERED
AGENT CT CORPORATION SYSTEM
1999 BRYAN ST 900, DALLAS TX 75201

        Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

This instrument was filed on September 15, 2020 in the above cited cause number m1d court. The instrument attached
describes the claim against you.

        YOU HA VE BEEN SUED. You may employ an attorney. If you or your Attorney do not file a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a default judgment may be taken against you.

        This citation was issued on September 21, 2020, under my hand and seal of said court.


                                                                                 ~~F
Issued at the request of:                                                        Mm·ilyn Burgess, District Clerk
BARTHOLET, DOMINIQUE BOUSSAC                                                     HiuTis County, Texas
1177 WEST LOOP SOUTH SUITE 1400                                                  201 CAROLINE Houston Texas 77002
HOUSTON, TX 77027                                                                (PO Box 4651, Houston, Texas 77210)
713-961-7777
Bar Number: 24034335
                                                                                 Generated By:CHANCESAS OUGRAH




                                                            AFFIDAVIT                 ,,_.d•..,.._, _ _




                                                            ATTACHE'D
                                                                                                                  1
          Case 4:20-cv-03600 Document 1-2 Filed on 10/21/20 in TXSD Page 2 of 2


                                              CAUSE NO. 2020-56671

VERONIKA EMINOVNA ALIYEVA                                  §                                           IN THE DISTRICT COURT
                                                           §
                        Plaintiff,                         §
vs.                                                        §                                           HARRIS COUNTY, TEXAS
                                                           §
AMERICAN HONDA MOTOR CO., INC.                             §
                Defendant.                                 §                                      129THJUD1CIAL DISTRICT

                                              AFFIDAVIT OF SERVICE

On this day personally appeared MITCHELL DRAEGER who, being by me duly sworn, deposed and said:

"The following came to hand on Sep 21, 2020, 3:29 pm,

                CITATION CORPORATE, PLAi'NTIFF'S ORIGINAL PETITION, REQUEST FOR DISCLOSURE,

and was executed at1999 BRYAN ST STE. 900, DALLAS, TX75201 within the coun1Yof DALLAS at 10:50 AM on Tue, Sep
22 2020, by delivering a true copy to the within named

      AMERICAN HONDA MOTOR CO INC (FOREIGN CORPORATION) BY DELIVERING TO ITS REGISTERE.D AGENT CT
                 CORPORATION SYSTEM, BY DELIVERING TO LINDSEY BARRIENTEZ, SOP INTAKE

in person, having first endorsed the date of delivery on same.

I am a person over eighteen (18) years of age and I am competent to make this affidavit. I am a resident of the State of
Texas. I am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. I am not a pariy to this
suit nor related or affiliated with any herein, and have no interest in the outcome oHhe suit. I have never been convicted
of a felony or of a misdemeanor involving moral turpitude. I have personal knowledge of the facts stated herein and they
are true and correct."




                                                                                  ber: PSC7995 EXP.12-31-2021
                                                               Certification Expiration:

BEFORE ME, a Notary Public, on this day personally appeared MITCHELL DRAEGER, known to me to be the person whose
name is subscribed to the foregoing document and, being by me first duly sworn, declared that the statements therein
contained are within his or her personal knowledge and are true and correct.

SUBSCRIBED AND SWORN TO ME ON SEPTEMBER 22, 2020




                                                                                     Mallory,.._
                                                                                   Texas M$ry Public
                                                                                       132087;?:2,•I
                                                                                    Commission Exp.
                                                                                      JUL, 16, 2023
